United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3389
                                    ___________

Law Office of John J. Allan P.C.,       *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
JMAC General Construction Company, *
                                        *       [UNPUBLISHED]
            Defendant,                  *
                                        *
United States of America, through its *
agency, the General Services            *
Administration (GSA),                   *
                                        *
            Defendant - Appellee.       *
                                   ___________

                             Submitted: May 9, 2005
                                Filed: May 25, 2005
                                 ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       In this case, the United States (through the General Services Administration)
paid the amount of a disputed contract claim held, plaintiff claims, by plaintiff’s
client, a subcontractor. The claim arose from the construction of the Thomas F.
Eagleton United States Courthouse in St. Louis, Missouri. Plaintiff-Appellant, Law
Office of John J. Allan P.C. (“Allan”), seeks to hold the government liable to it for
refusing to recognize and protect Allan’s attorney’s lien which it claims under the
statutes of Missouri. The attorney’s lien rises out of legal work that Allan alleges it
performed for the subcontractor in the underlying dispute which involved the prime
contractor and the General Services Administration.

       Allan brought this action in Missouri state court against the subcontractor and
the United States to recover the amount of $26,000.00 as attorney’s fees. The
government removed the case to the United States District Court for the Eastern
District of Missouri1 and moved to dismiss the suit or, in the alternative, for summary
judgment. The government contended that the district court lacked jurisdiction over
the action. The district court granted the motion and dismissed the action for want
of jurisdiction against the United States, and remanded the claim against the
subcontractor to the state court.2 Allan brings this appeal and we affirm.

      In its decision, the district court observed that if the lawsuit were a tort claims
action for an unjustifiable interference by the government with the lawyer’s
agreement with the client for interfering with contract rights, such a claim is
exempted from the federal tort claims action. Thus, the government has not waived
sovereign immunity for that sort of claim under the federal tort claims statutes.




      1
       The Honorable Howard F. Sachs, United States District Judge for the Eastern
District of Missouri.
      2
        As noted, the government moved for dismissal or, alternatively, for summary
judgment. The district court “rule[d] that summary judgment in favor of defendant
on jurisdictional grounds should be granted.” We take this to mean that the
complaint, as to the United States, was dismissed without prejudice, not that the suit
was heard and judgment on the merits of the claim granted in favor of the United
States.

                                          -2-
       The district court also observed that Allan contended that its claim was one
neither in contract nor in tort, but one for an unclassified action authorized by the
Missouri lien statutes. The court correctly noted that the United States has not
waived its sovereign immunity for a neither-tort-nor-contract action under the state
lien statute. Finally, as Allan appeared to recognize before the district court, if the
action is construed as a contract claim, then jurisdiction lies in the Court of Federal
Claims. See Appellant’s Appendix at 39 (citing 28 U.S.C. § 1491(a)(1)).

       The district court’s opinion3 demonstrates that plaintiff’s claims stand barred
on jurisdictional grounds. We affirm the dismissal of the action on the basis of that
opinion.
                        ______________________________




      3
      Law Office of John J. Allan P.C. v. JMAC Gen. Constr. Co., No. 03-CV-
01681 (E.D. Mo. Aug. 23, 2004).

                                         -3-